AGREEMENT OF SALE BETWEEN CROWN CENTER REDEVELOPMENT CORPORATION, a Missouri corporation (Seller) AND HINES REIT 2, a Delaware limited liability company (Purchaser) Property: Office Tower 2555 Grand Boulevard Kansas City, Missouri AGREEMENT OF SALE THIS AGREEMENT OF SALE (this “Agreement”), made as of the day of February, 2008, by and between CROWN CENTER REDEVELOPMENT CORPORATION, a Missouri corporation, with an office at 2405 Grand, Suite 200, Kansas City, Missouri 64108, as seller (“Seller”) and Hines REIT 2555 Grand LLC, a Delaware limited liability company, with an office at 2800 Post Oak Boulevard, Suite 5000, Houston, Texas77056-6118, as purchaser (“Purchaser”). ARTICLE I DEFINITIONS For purposes of this Agreement (including the exhibits attached hereto), the following terms shall have the meanings indicated: “Affiliate” means, with respect to any specified Person, any other Person that directly or indirectly, through one or more intermediaries, controls, is controlled by, or is under common control with the specified Person.For purposes of this definition, the term “control” means the possession, directly or indirectly, of the power to direct or cause the direction of the management and policies of a Person, whether through ownership of voting stock, by contract or otherwise. “Broker” has the meaning given in Section 14.1. “Business Day” means any day other than a Saturday, Sunday or day on which the Federal Reserve Bank of Kansas City is closed. “Cap” means Five Million and No/100 Dollars ($5,000,000.00). “Certificate” has the meaning given in Section 11.6. “Chilled Water Supply Contract” has the meaning given in Section 8.3. “City” means the City of Kansas City, Missouri. “Closing” and “Closing Date” have the respective meanings given in Section 7.1. “Contract Date” means the date hereof. “Deed” has the meaning given in Section 8.1(a). “Deposit” means the sum of Four Million Dollars ($4,000,000) deposited in connection with the execution and delivery of this Agreement pursuant to Section 3.2. “Development Contract” means that certain Contract between Seller and City dated April 10, 1967, and recorded on May 2, 1967, as Document No. B-577708 in Book B-5963 at Page 311 in the Recording Office, as amended by that certain First Supplemental Contract dated October 1, 1968, that certain Second Supplemental Contract dated November 1, 1970, that certain Third Supplemental Contract dated March 24, 1971, and recorded April 21, 1971, as Document No. K-114453 in Book K-250 at Page 800 in the Recording Office, that certain Fourth Supplemental Contract dated February 10, 1975, that certainFifth Supplemental Contract dated April 7, 1975, that certain Sixth Supplemental Contract dated February 3, 1977, and recorded April 3, 1978, as Document No. K-361665 in Book K-835 at Page 826 in the Recording Office, that certain Seventh Supplemental Contract dated May 8, 1979, and recorded May 14, 1979, as Document No. K-406062 in Book K-927 at Page 833 in the Recording Office, that certain Eighth Supplemental Contract dated July 15, 1983, and recorded August 12, 1983, as Document No. K-573055 in Book K-1237 at Page 1813 in the Recording Office, that certain Ninth Supplemental Contract dated February 29, 1984, and recorded March 9, 1984, as Document No. K-603130 in Book K-1292 at Page 2279 in the Recording Office, that certain Tenth Supplemental Contract dated January 24, 1986, and recorded February 6, 1986, as Document No. K-700107 in Book K-1507 at Page 2103 in the Recording Office, that certain Eleventh Supplemental Contract dated July 23, 1987, and recorded August 10, 1987, as Document No. K-788745 in Book K-1712 at Page 1 in the Recording Office, that certain Twelfth Supplemental Contract dated January 6, 1989, and recorded January 23, 1989, as Document No. K-864132 in Book K-1883 at Page 381 in the Recording Office, that certain Thirteenth Supplemental Contract dated August 31, 1998, and recorded September 21, 1998, as Document No. 98-K49771 in Book K-3275 at Page 1420 in the Recording Office, that certain Fourteenth Supplemental Contract dated November 9, 1999, and recorded December 8, 1999, as Document No. 1999K 0070378 in the Recording Office, that certain Fifteenth Supplemental Contract dated January 23, 2001, and recorded March 2, 2001, as Document No. 2001K 0011254 in the Recording Office, and that certain Sixteenth Supplemental Contract dated February 25, 2003, and recorded March 19, 2003, as Document No. 2003K 0020448 in the Recording Office. “Development Plan” means the Development Plan of Crown Center approved by City Ordinance No. 33763, as amended by amendments approved by City Ordinance No. 35766 passed on September 13, 1968, City Ordinance No. 38705 passed on September 11, 1970, City Ordinance No. 39268 passed on February 26, 1971, City Ordinance No. 44963 passed on January 31, 1975, City Ordinance No. 45162 passed on March 27, 1975, City Ordinance No. 48630 passed on December 29, 1977, City Ordinance No. 50254 passed on April 12, 1979, City Ordinance No. 55172 passed May 27, 1983, City Ordinance No. 55945 passed January 6, 1984, City Ordinance No. 58625 Passed October 31, 1985, City Ordinance No. 61184 passed July 2, 1987, City Ordinance No. 63118 passed October 13, 1988, City Ordinance No. 980990 passed August 20, 1998, City Ordinance No. 991159 passed September 9, 1999, City Ordinance No. 001615 passed January 4, 2001, and City Ordinance No. 021302 passed November 14, 2002. “Easement Agreement” has the meaning given in Section 8.3. “Entry Agreement” has the meaning given in Section 6.2. “Environmental Laws” has the meaning given in Section 6.1(c). “Escrow Agent” means Commonwealth Land Title Insurance Company. “Existing Leases” has the meaning given in Section 10.2. “Fixed Rent” means all fixed or so-called base rent payable under the Shook Hardy Lease and any other Leases. “Fixtures” means and includes, but is not limited to, machinery, engines, dynamos, boilers, elevators, radiators, air-conditioning compressors, ducts, pipes, conduits and fittings at any time prior to the Closing Date erected, constructed, affixed or attached to and used in connection with the Land or the Improvements and owned by Seller as of the Closing Date and any and all alterations, renewals and replacements thereof, additions thereto and substitutes therefor, excluding any equipment and fixtures which are identified as being owned by Seller in the Chilled Water Supply Contract or the Easement Agreement. “Governmental Authority” means the United States, the State, county and city in which the Premises are located, and any political subdivision, agency, authority, department, court, commission, board, bureau or instrumentality of any of the foregoing asserting jurisdiction over any of the parties hereto or over the Premises. “Hazardous Materials” has the meaning given in Section 6.1(c). “Improvements” means any and all buildings, improvements and structures on the Land, and the Fixtures, excluding any improvements which are identified as being owned by Seller in the Easement Agreement. “Intangible Property” means all governmental approvals, utility rights and privileges, surveys, architectural, consulting and engineering blueprints, plans and specifications, and reports and studies concerning building operations (as opposed to reports or studies pertaining to the initial development and construction of the Improvements), exclusively relating to the Premises, all unexpired and assignable warranties and guarantees exclusively relating to the workmanship, construction, installation materials and design of the Premises and any permits exclusively relating to the use, occupancy or operation of the Premises. “Land” means the parcel or parcels of land commonly known as 2555 Grand Boulevard, Kansas City, Missouri, as more particularly described on Exhibit A annexed hereto and made a part hereof, together with Seller’s rights, if any, to any easements and other appurtenances thereto belonging and any land lying in the bed of any public street, road or avenue, opened or proposed, in front of or adjoining the parcel, to the center line thereof. “Leases” means all leases, occupancy rights (whether or not under written agreements), licenses and occupancy agreements for space in the Premises, including the Existing Leases. “Liquidated Sum Amount” means an amount equal to Five Hundred Thousand and No/100 Dollars ($500,000.00). “Liquidated Sum Title Exception” means a Title Exception which can be discharged solely by the payment of a liquidated sum of money; provided, however, that the term “Liquidated Sum Title Exception” as used in this Agreement shall not include the following: (a) any Voluntary Title Exceptions; or (b) any Permitted Exceptions. “MasterServices Agreement” has the meaning given in Section 8.3. “Material Adverse Effect on Purchaser” has the meaning given in Section 16.4(a). “Mechanics Lien Title Exception” means a Title Exception that arises as a result of a mechanics’ or materialmen’s lien being docketed against the Premises which is filed as a result of Seller’s failure (or alleged failure) to pay when due for labor or materials furnished by such mechanic or materialman to or for the benefit of the Premises at the request of Seller (as opposed to work done at the request of or by a Tenant). “Minimum Amount” means Two Hundred Fifty and No/100 Dollars ($250,000.00). “OFAC List” has the meaning given in Section 10.1. “Organizational Documents” means, with respect to any Person who is not a natural person, the certificate or articles of incorporation, memorandum of association, articles of association, trust agreement, by-laws, partnership agreement, limited partnership agreement, certificate of partnership or limited partnership, limited liability company articles of organization, limited liability company operating agreement or any other organizational document, and all shareholder agreements, voting trusts and similar arrangements with respect to its stock, partnership interests, membership interests or other equity interest. “Overage Rent” means all amounts payable under the Shook Hardy Lease or any other Lease for reimbursements or payments in respect of operating expenses, parking fees, utilities, insurance, real estate and other taxes, and other charges. “Personal Property” shall mean all tangible personal property owned by Seller which is upon the Land or within the Improvements and used exclusively in connection with the operation of the Premises, including specifically security and alarm equipment, furniture, rugs, appliances, telephones, inventories and tools, but excluding (i) cash, accounts receivable and similar assets (which instead are, if and to the extent so provided expressly, being prorated and adjusted pursuant to Article IV hereof), (ii) any business and trade fixtures, furniture, furnishings, decorations, artwork, moveable partitions, machinery, equipment and any other personal property (including, but not limited to the following, whether or not installed so as to be fixture under applicable law, telephone and other communication systems and equipment, security and alarm systems, computer systems and printers and other computer-related equipment and signage) owned, or leased from a third party, by any Tenant, (iii) any equipment and fixtures which are identified as being owned by Seller in the Chilled Water Supply Contract or the Easement Agreement and (iv) the “Wall Drawing #1118” by Sol LeWitt located in the lobby of the office building. “Premises” means Land and the Improvements. “Permitted Exceptions” has the meaning given in Section 5.1. “Person” means an individual, corporation, limited liability company, partnership, joint venture, association, joint stock company, trust, unincorporated organization, other entity or government or any agency or subdivision thereof. “Property Judgment” means a judgment which (a) is entered against Seller and (b) constitutes an encumbrance upon the Premises under applicable law. “Purchase Price” has the meaning given in Section 3.1. “Recording Office” means the Office of the Recorder of Deeds for Jackson County, Missouri. “Release” has the meaning given in Section 6.1(c). “Reletting Expenses” has the meaning given in Section 4.1. “Rent” means Fixed Rent and Overage Rent, collectively. “Scheduled Closing Date” has the meaning given in Section 7.1. “Seller Liquidated Sum Title Exception Notice” has the meaning given in Section 5.7. “ServiceContracts” means the service contracts, maintenance contracts, brokerage agreements and other unrecorded contracts or agreements exclusively affecting the Premises or the operation thereof by and between Seller or its property manager of the Building and various vendors or service providers. “Shook Estoppel Certificate” has the meaning given in Section 12.1. “Shook Hardy” means Shook, Hardy & Bacon L.L.P., a Missouri limited liability partnership. “Shook Hardy Lease” means that certain Lease dated August 4, 2000, by and between Seller, as landlord, and Shook Hardy, as tenant, with regard to the Premises, as amended by that certain Amendment dated October 30, 2000, that certain Second Amendment dated December 10, 2000, that certain Third Amendment dated September 24, 2002 and that certain Fourth Amendment dated January 23, 2003. “Shook Lease Amendment” has the meaning given in Section 12.2. “Shook Letter of Credit” means the “Letters of Credit” as defined in Article 22 of the Shook Hardy Lease. “Survey” has the meaning given in Section 5.2. “Survival Period” has the meaning given in Section 16.3. “Tenant(s)” shall mean the tenants under the Leases. “Title Exception(s)” means any lien, encumbrance, security interest, charge, reservation, lease, tenancy, easement, right-of-way, encroachment, restrictive covenant, condition or limitation or other matter affecting title to any portion of the Premises. “Title Insurer” means Commonwealth Land Title Insurance Company. “Title Report” has the meaning given in Section 5.2. “Unused Allowance Balance” refers to an amount equal to the sum of (i) the amount of the balance, if any, of the unused portion of the Improvement Allowance (as defined in the Shook Hardy Lease), (ii) the amount of any Expansion Space Improvement Allowance (as defined in the Shook Hardy Lease) and (iii) the amount of the balance, if any, of the unused portion of the Additional Improvement Allowance (as defined in the Shook Hardy Lease). “Voluntary Title Exceptions” means Mechanic’s Lien Title Exceptions, Property Judgments or any other judgments against Seller and any other Title Exceptions that are intentionally created or intentionally consented to by Seller; provided, however, that the term “Voluntary Title Exceptions” as used in this Agreement shall not include the following: (a) any Permitted Exceptions; (b) any Existing Leases and any other Lease which Seller is permitted to enter into pursuant to the terms of this Agreement; (c) any Title Exception created by Shook Hardy; or (d) any Title Exceptions that are approved or waived by Purchaser or that are created in accordance with the provisions of this Agreement. “Water Charges” has the meaning given in Section 4.1. ARTICLE II SALE OF THE PROPERTY Section 2.1.Sale and Purchase .Subject to the terms and conditions of this Agreement, Seller hereby agrees to sell and shall transfer, convey, assign and deliver to Purchaser and Purchaser hereby agrees to purchase and shall acquire and accept from Seller, at the Closing, the Premises and all right, title and interest of Seller in and to the Personal Property, Intangible Property and the Leases, in accordance with and subject to the provisions of this Agreement.For purposes of clarification, Seller and Purchaser acknowledge and agree that (i) Seller is not exercising its right under Section XXIV of the Development Plan and Paragraph 14A of the Development Contract to assign to Purchaser, and is not assigning, and Purchaser is not assuming, any portion of the Development Plan or of Seller’s obligations thereunder; and (ii) the transaction contemplated by this Agreement with respect to the Premises is solely a sale or voluntary disposition of a portion of the real property in the development area, as described in the last paragraph of said Section XXIV of the Development Plan and in Paragraphs 14A and 14B of the Development Contract. Section 2.2.Personal Property .The parties hereby agree that no portion of the Purchase Price has been allocated to the Personal Property or the Intangible Property.In the event that any Governmental Authority shall require that any sales tax or other similar tax with respect to any Personal Property or the Intangible Property be paid in connection with the transactions contemplated by this Agreement, Seller shall be obligated to make all such payments as and when required by any such Governmental Authority and Seller hereby agrees to indemnify Purchaser from and against any and all liability, cost and expense (including reasonable attorneys’ fees and expenses) which may arise from Seller’s failure to comply with its obligation under this Section 2.2.Upon the reasonable prior request of Seller, Purchaser (at no cost, expense or liability to Purchaser) shall execute and/or deliver such instruments and information as may be necessary in connection with Seller’s payment of any such sales or other similar tax.Seller’s obligations under this Section 2.2 shall survive the Closing. ARTICLE III PURCHASE PRICE; DEPOSIT Section 3.1.Purchase Price .The Purchase Price shall be One-Hundred Fifty-Five Million Eight Hundred Thousand and 00/100 Dollars ($155,800,000.00)(the “Purchase Price”).The Purchase Price, as the same may be adjusted pursuant to the terms of this Agreement, and all other amounts payable by Purchaser to Seller at the Closing shall be paid to Seller, at the Closing by wire transfer of immediately available federal funds transferred to one or more bank accounts designated by Seller. Section 3.2.Deposit .Within one(1) Business Day after execution of this Agreement, Purchaser shall deposit with the Escrow Agent the Deposit in immediately available funds by wire transfer to Escrow Agent.The Deposit shall be applied against the Purchase Price at Closing, returned to Purchaser under the circumstances described herein for Purchaser to receive the Deposit, or paid to Seller under the circumstances provided for herein for the Deposit to be delivered to Seller.The Deposit will be deposited by Escrow Agent in government insured interest bearing accounts which have been approved by Purchaser and Seller.All interest earned on the Deposit shall become part of the Deposit. ARTICLE IV ADJUSTMENTS Section 4.1.Adjustments . The following are to be adjusted and prorated between Seller and Purchaser as of 11:59 P.M. on the day preceding the Closing Date, based upon a 365-day year, and the net amount thereof shall be, if such net amount is in Seller’s favor, added to the Purchase Price at the Closing, or, if such net amount is in Purchaser’s favor, credited against the Purchase Price at the Closing: (a)Taxes and Assessments.General property taxes (state, county, municipal, school and fire district) shall be adjusted and prorated on the basis of the fiscal year for which assessed.If the Closing shall occur before the tax rate or assessed valuation is fixed for the Premises, the apportionment of real estate taxes for the Premises shall be upon the basis of the tax rate for the preceding year applied to the most recently applicable assessed valuation of the Premises, subject to further and final adjustment when the tax rate and/or assessed valuation for the Premises is fixed for the year in which the Closing occurs.In the event that the Premises or any part thereof shall be or shall have been affected by any special assessment or assessments, whether or not the same become payable in annual installments, Seller shall, at the Closing, be responsible for the entire amount of any such assessments. (b)Water Charges.Water rates, water meter charges and sewer rents (the “Water Charges”), if any, shall be adjusted and prorated on the basis of the fiscal period for which assessed.Seller shall endeavor to have the appropriate agencies read the meters for the Water Charges (if applicable) on or prior to the Closing Date, but in no event prior to the date which is thirty (30) days prior to the Closing Date.Seller shall be responsible for all Water Charges based on such final meter readings through the day preceding the Closing Date (using the per diem rate for the period between the reading date and the day preceding the Closing Date), and Purchaser shall be responsible for all Water Charges thereafter.If such final readings are not obtainable, then, until such time as the final readings are obtained, all Water Charges for which final readings were not obtained shall be pro rated as of the Closing Date based upon the per diem rate obtained by using the last period and bills for such Water Charges that are available.Upon the taking of a subsequent actual final reading after Closing, such apportionment shall be adjusted to reflect the actual per diem rate for the billing period in which the Closing Date falls, and Seller or Purchaser, as the case may be, shall promptly deliver to the other the amount determined to be due upon such adjustment.Unmetered Water Charges shall be apportioned on the basis of the charges therefor for the same period of the preceding calendar year, but applying the current rate thereto.Notwithstanding the foregoing, there shall be no adjustment of Water Charges which are payable directly by Tenants or other occupants of the Premises. (c)Permits, Licenses.Prepaid license and permit fees in connection with permits and licenses assigned to Purchaser. (d)Rent.All Rent paid pursuant to the Leases for the month or other relevant period in which the Closing occurs shall be adjusted at Closing.No adjustment at Closing shall be made for delinquent rent which shall be handled under the provisions below.Purchaser shall receive a credit at Closing for all Rent paid to Seller prior to the Closing for periods after the month in which the Closing occurs. (i)If, as of the Closing Date, there are any past due Fixed Rent owing by any Tenant, Purchaser shall use its commercially reasonable efforts to collect the same.Purchaser shall not be obligated to institute legal actions or proceedings against any Tenant to collect such past due Fixed Rent, but the Seller hereby waives any and all right to institute any legal actions or proceedings against such Tenant including any right to seek the eviction of such Tenant or the termination of a Lease. (ii)Any Fixed Rent received (net of Purchaser’s reasonable costs of collection) after the Closing from any Tenant which owes Fixed Rent for the period prior to the Closing shall be applied in the following order of priority:(A)first, to Purchaser, until Fixed Rent for all current periods is paid in full, and (D)second, after Fixed Rent then due and payable for all post Closing periods are paid in full, to the Seller in payment of Fixed Rent for periods prior to the month immediately preceding the month in which the Closing occurs. (iii)To the extent that any portion of the Overage Rent is required to be paid monthly or on another periodic basis, by Tenants on account of estimated amounts for the current period, and at the end of each calendar year (or, if applicable, at the end of each lease year or tax year, as the case may be), such estimated amounts are to be recalculated based upon the actual expenses, taxes and other relevant factors for that calendar (lease or tax) year, with the appropriate adjustments being made with such Tenants, then such portion of the Overage Rent paid shall be prorated between Seller, on the one hand, and Purchaser, on the other hand, at the Closing, based on such estimated payments (i.e., with Seller entitled to retain all monthly and other periodic installments of such amounts paid with respect to periods prior to the calendar month or other relevant period in which the Closing Date occurs, Seller to pay to Purchaser at the Closing all monthly or other relevant period installments of such amounts paid with respect to periods following the calendar month or other relevant period in which the Closing occurs and Seller and Purchaser shall apportion all monthly installments of such amounts with respect to the calendar month in which the Closing occurs) and at the time(s) of final calculation and collection from (or refund to) Tenants of the amounts in reconciliation of actual Overage Rent for a period for which estimated amounts have been prorated, there shall be a reproration between Seller (on the one hand) and Purchaser (on the other hand), based upon their respective actual expenses, taxes and other relevant factors for that calendar (lease or tax) year, with the net credit resulting from such reproration being payable to the appropriate party. (iv)As to Overage Rent in respect of an accounting period that shall have expired prior to the Closing, but which shall be paid after the Closing, Purchaser agrees that it will pay the entire amount over to the Seller upon receipt thereof, less Purchaser’s reasonable costs of collection reasonably allocable thereto.Purchaser agrees that it shall:(a)promptly render bills for any Overage Rent in respect of an accounting period that shall have expired prior to Closing but which shall be payable after the Closing, (b)bill Tenants who owe such Overage Rent attributable to an accounting period that shall have expired prior to the Closing, on a monthly basis for a period of six consecutive months, and (c)use commercially reasonable efforts in the collection of Overage Rent (Seller acknowledges that, as of the date hereof, Seller knows of no such past due Overage Rent); provided, however, that Purchaser shall have no obligation to commence any legal actions or proceedings to collect any such Overage Rent.Notwithstanding the foregoing, if Purchaser shall be unable to collect such Overage Rent despite using its commercially reasonable efforts to do so, Seller shall have the right to pursue Tenants to collect such delinquencies (including the prosecution of one or more lawsuits); provided, however, (i) Seller shall not be entitled to evict (by summary proceedings or otherwise) any such Tenant or to terminate such Tenant’s Lease, (ii) Seller shall not be entitled to institute any legal actions or proceedings against any such Tenant unless the amounts of the delinquency in controversy, in the aggregate, are equal to or greater than $100,000 and unless Seller shall have first given Purchaser thirty (30) days’ prior written notice of its intent to file such legal action or proceeding against the Tenant, (iii) Seller shall institute such legal actions or proceedings within one (1) year following the Closing, except that no such time limit shall apply to any actions or proceedings arising out of any audit of any Overage Rent by Shook Hardy, and (iv) Purchaser shall not be obligated hereunder to participate in or cooperate with Seller as to such suit. Notwithstanding anything to the contrary herein, no provision of this Agreement shall be construed as preventing or restricting Seller from filing a counterclaim against a Tenant in any suit or other proceeding brought by such Tenant against Seller or any of its affiliates.Seller shall furnish to Purchaser all information relating to the period prior to the Closing that is reasonably necessary for the billing of Overage Rent.Purchaser shall deliver to Seller, concurrently with the delivery to Tenants, copies of all statements relating to Overage Rent for periods prior to the Closing. (v)Any Rent received directly or indirectly by Seller or Purchaser following the Closing and which are the property of the other party, shall be deemed held in trust and shall be paid to the other party within five (5) Business Days following receipt thereof.Upon either party’s request from time to time, the other party shall provide the requesting party with an accounting (certified by the applicable party as being true and correct) of all Rent received by it following Closing. Until such time as all amounts required to be paid to Seller by Purchaser pursuant to the aforesaid provisions shall have been paid in full, Seller may from time to time, but not more frequently than once each calendar month, request that Purchaser furnish Seller with a reasonably detailed accounting of the collection of all Rent.Within ten (10) Business Days of its receipt of such request, Purchaser shall furnish Seller with such accounting.Seller shall have the right from time to time following the Closing, on prior notice to Purchaser, to review Purchaser’s records with respect to the Premises to ascertain the accuracy of such accountings. (e)Electricity and other Utilities.Seller shall use reasonable efforts to obtain readings of meters measuring electricity, steam, gas and other utility consumption at the Premises for all periods through (and including) the date preceding the Closing Date, but in no event prior to the date which is thirty (30) days prior to the Closing Date. Seller shall pay, and be responsible for, all bills rendered on the basis of such readings through the Closing Date (using the per diem rate for the period between the reading of the meter and the day preceding the Closing Date).If such readings are not obtained for any metered utility, then, at the Closing, apportionment shall be made on the basis of the most recent period for which such readings are available.Upon the taking of subsequent actual readings, there shall be a recalculation of the applicable utility charges, and Seller or Purchaser, as the case may be, shall promptly remit to the other party any amounts to which such party shall be entitled by reason of such recalculation (with Seller being obligated to pay all such utility charges pertaining to the period prior to the Closing, and Purchaser being obligated to pay all such utility charges pertaining to the period thereafter).Notwithstanding the foregoing, there shall be no adjustment of electric charges and other utility charges which are payable by Tenants directly to the relevant utility company. (f)Unused Allowance Balance.Seller shall pay to Purchaser the Unused Allowance Balance on the Closing Date.In no event shall Seller bear any responsibility for the allowances described in Section 2.02, 2.03 or 2.04 of the Shook Hardy Lease (the same being the sole responsibility of Purchaser following the Closing). (g)Other.At Closing, Purchaser shall receive a credit in the amount of $40,000 for the replacements of certain locks at the Premises and a credit in the amount of $22,000 for the purchase of blinds for the 6th and 7th Floors.Seller shall have no obligation with regard to the performance of such work following the Closing nor any costs associated therewith (Purchaser being responsible for the same).Any other item which, under the terms of this Agreement, is to be apportioned at Closing. Section 4.2.Security Deposits .Seller shall, at Seller’s cost and expense (a) assign to Purchaser at the Closing the Shook Letter of Credit, then held by Seller as a security deposit under the Shook Hardy Lease together with all applicable transfer documentation as may be required by the issuer thereof in order to transfer the same, (b) execute and deliver such other instruments as the issuers of such letters of credit shall reasonably require to transfer or assign such letters of credit to Purchaser, and (c) reasonably cooperate with Purchaser to change the named beneficiary under such letters of credit to Purchaser; provided, however, Purchaser shall bear any transfer fees that may be levied in connection with any assignment and transfer of the Shook Letter of Credit to the extent Shook Hardy under the Shook Hardy Lease is not obligated to pay such transfer fee. Section 4.3.Post Closing Adjustments; Survival .If any items to be adjusted as set forth in this Article IV are not determinable at the Closing or estimates therefor are incorrect, the adjustment shall be made subsequent to the Closing when the charge is determined. Any errors or omissions in computing adjustments at the Closing shall be promptly corrected, provided that the party seeking to correct such error or omission shall have notified the other party of such error or omission on or prior to the date that is one (1) year following the Closing Date as to taxes and one hundred eighty (180) days following the Closing Date as to other items. The provisions of this Article IV shall survive the Closing. ARTICLE V TITLE AND PERMITTED EXCEPTIONS Section 5.1.Permitted Exceptions .Seller agrees to sell the Premises to Purchaser, and Purchaser agrees to purchase the Premises from Seller, subject only to: (a) those matters set forth on Exhibit B annexed hereto, (b) such Title Exceptions as Title Insurer shall be willing to, at its regular rates, omit as exceptions to coverage, and (c) the exceptions and matters subject to which Purchaser has agreed to accept title to the Premises specifically set forth in this Agreement (including the Easement Agreement and all Existing Leases and any other Lease which Seller is permitted to enter into pursuant to the terms of this Agreement) (the liens, claims, encumbrances, exceptions and matters set forth in subclauses (a) through (c) above with respect to the Premises being collectively referred to as the “Permitted Exceptions”). Section 5.2.Title Report . Purchaser has received and reviewed a: (i) copy of that certain title commitment dated July 13, 2007 issued by the Title Insurer and bearing the commitment number C0707317 (the “Title Report”).Seller also has delivered to Purchaser a copy of the most recent survey of the Premises in Seller’s possession (“Survey”).Prior to the Contract Date, Purchaser shall have reviewed title to the Premises as described by the Title Report and Survey and notified Seller of any objections Purchaser has to the Title Report and Survey.Purchaser may, at its cost and expense, revise, modify and recertify the Survey. Purchaser shall: (a) instruct the Title Insurer, in writing, to furnish copies of all title continuations to Seller’s counsel at the address set forth in Section 17.1, and (b) within five (5) Business Days after issuance of any such continuation, give notice to Seller specifying all new Title Exceptions set forth in such continuation which Purchaser claims are not Permitted Exceptions. Section 5.3.Discharge of Title Exceptions at Closing .If, at the Closing, there are any Title Exceptions which are not Permitted Exceptions for the Premises and which Seller is obligated by this Agreement or elects to pay and discharge, Seller may use any portion of the Purchase Price or any other sum to discharge the same, provided that Seller either shall have delivered to Purchaser at the Closing instruments in recordable form sufficient to discharge such Title Exceptions of record, together with the cost of any applicable recording or filing fees.The existence of any such liens or encumbrances shall not be deemed objections to title prior to Closing if Seller shall comply with the foregoing requirements at or before Closing.Any unpaid liens for taxes, Water Charges and assessments applicable to the period prior to the Closing Date shall not be objections to title, but the amount thereof plus any interest and penalties thereon shall be deducted from the Purchase Price, subject to the provisions for apportionment of taxes, Water Charges, rents and assessments contained in Article IV of this Agreement. Section 5.4.Inability to Convey .Except as expressly set forth in this Article V, nothing contained in this Agreement shall be deemed to require Seller to take or bring any action or proceeding or any other steps to remove any Title Exception or to expend any moneys therefor, nor shall Purchaser have any right of action against Seller, at law or in equity, for Seller’s inability to convey title in accordance with the terms of this Agreement. Section 5.5.Rights in Respect of Inability to Convey . (a)In the event that Seller, after complying with its obligations hereunder (including Section 5.6 and Section 5.7) shall be unable to convey title to the Premises as provided in this Article V, and Purchaser has not, prior to the Scheduled Closing Date (as it may have been adjourned in accordance with this Agreement), given notice to Seller that Purchaser waives objection to each Title Exception which is not a Permitted Exception for the Premises and agrees to close this transaction without abatement of any portion of the Purchase Price, credit or allowance of any kind (other than a credit in the amount of the unused portion of the Liquidated Sum Amount, if any, that the Purchaser may be entitled to under Section 5.7) or any claim or right of action against Seller for damages or otherwise relating to same, Seller shall have the right, at Seller’s sole election, to either (1) take such action as Seller shall deem advisable to discharge each such Title Exception which is not a Permitted Exception, including, without limitation, by satisfying the requirements of the Title Insurer sufficient to cause the Title Insurer to insure over any Mechanics Lien Title Exception at Closing, or (2) terminate this Agreement.In the event Seller shall elect to take action to so discharge each such Title Exception which is not a Permitted Exception, Seller shall be entitled to one or more adjournments of the Scheduled Closing Date for a period reasonably necessary to so discharge the same, not to exceed thirty (30) days in the aggregate (inclusive of any adjournments made by Seller pursuant to Section 5.6 and Section 5.7), and the Closing shall be adjourned to a date specified by Seller not beyond such thirty (30) day period.If, for any reason whatsoever, Seller shall not have succeeded in so discharging each such Title Exception at the expiration of such adjournment(s) and if Purchaser has not, prior to the expiration of the last of such adjournments, given notice to Seller that Purchaser waives objection to each such Title Exception and agrees to close this transaction without abatement of any portion of the Purchase Price, credit or allowance of any kind (other than a credit in the amount of the unused portion of the Liquidated Sum Amount, if any, that the Purchaser may be entitled to under Section 5.7) or any claim or right of action against Seller for damages or otherwise relating to the same, this Agreement shall be deemed to be terminated as of the last date to which the Scheduled Closing Date was adjourned by Seller pursuant to this Article V. Upon any termination of this Agreement pursuant to this Section 5.5, then (I) the Deposit shall be refunded to Purchaser and (II) neither party shall have any further rights or obligations hereunder other than those which expressly survive the termination of this Agreement.No action taken by Seller to discharge, or attempt to discharge, any purported Title Exception shall be an admission that any such purported Title Exception is not a Permitted Exception.The provisions of this Section 5.5 shall be subject to Seller’s and Purchaser’s rights and obligations with respect to Voluntary Title Exceptions and Liquidated Sum Title Exceptions as set forth in Section 5.6 and Section 5.7, respectively. (b)Notwithstanding anything to the contrary contained herein, if any Title Exception which is not a Permitted Exception can be removed by the delivery of an affidavit of Seller, Seller shall deliver such affidavit to Purchaser and the Title Insurer at the Closing; provided that such affidavit: (i) does not increase the obligations of Seller under this Agreement (other than in a deminimis manner), (ii) does not result in any costs to Seller (other than deminimis costs) or (iii) would not be likely to result in any liability to Seller (other than in a deminimis manner). Section 5.6.Voluntary Title Exceptions (a).If, from time to time prior to the Closing, Purchaser shall receive written notification (which for purposes of this Article V shall include any information in any title report and in any title continuation provided to Purchaser) of any Voluntary Title Exceptions, then Purchaser shall promptly notify Seller thereof, which notice shall describe in reasonable detail the Voluntary Title Exceptions(s).Seller shall discharge, in the manner set forth in Section 5.5, all Voluntary Title Exceptions regardless of cost on or prior to Closing.Seller shall be entitled to one or more adjournments of the Scheduled Closing Date of such duration as shall be reasonably necessary to discharge the same, not to exceed thirty (30) days in the aggregate (inclusive of any adjournments made by Seller pursuant to Section 5.5 and Section 5.7) to so discharge Voluntary Title Exceptions.If Seller shall fail to so discharge all Voluntary Title Exceptions on or prior to Closing, then Purchaser shall have the right, as and for its sole and exclusive remedy, to elect one of the following two alternatives: (i)Purchaser may elect to close otherwise in accordance with this Agreement, notwithstanding the existence of such Voluntary Title Exceptions.If Purchaser so elects, then (1) Purchaser shall be deemed to have waived such Voluntary Title Exceptions that were not discharged on or prior to the Closing and the same shall not be grounds for an objection to title, (2) Purchaser shall not have any right of action against Seller for or in connection with such undischarged Voluntary Title Exceptions, at law or in equity and (3) Purchaser shall receive a credit against the Purchase Price in an amount equal to the aggregate amount needed to discharge and remove of record those undischarged Voluntary Title Exceptions that can be discharged solely by the payment of a liquidated sum of money and Seller shall, if it is the appropriate party, execute and deliver all documents necessary to discharge and remove same of record; or (ii)Purchaser, by written notice given to Seller on or prior to the Scheduled Closing Date (as so adjourned), may elect to terminate this Agreement; or (iii)Purchaser may seek specific performance of Seller’s obligation to remove Voluntary Title Exceptions. If Purchaser shall fail to notify Seller of such election on or prior to the Scheduled Closing Date (as so adjourned), then Purchaser shall irrevocably be deemed to have elected to terminate this Agreement as provided in clause (ii).If this Agreement is terminated pursuant to clause (ii), then (I) the Deposit shall be refunded to Purchaser and (II) Purchaser shall have such rights and remedies against Seller as may be available under equity and/or applicable law, provided that Seller shall not be liable for consequential damages or for punitive damages. Section 5.7.Liquidated Sum Title Exceptions .On or prior to Closing, Seller shall discharge all Liquidated Sum Title Exceptions; provided, however, that Seller’s obligations under this Section 5.7 shall be subject to and limited by the following provisions: (a)Notwithstanding the foregoing provisions of this Section 5.7, Seller shall have no obligation to expend more than the Liquidated Sum Amount in the aggregate in order to cause all Liquidated Sum Title Exceptions to be discharged.Seller shall be entitled to one or more adjournments of the Scheduled Closing Date not to exceed thirty (30) days in the aggregate (inclusive of any adjournments made by Seller pursuant to Section 5.5 and Section 5.6 above) to discharge Liquidated Sum Title Exceptions. (b)If, from time to time and at any time at or prior to the Closing, Seller shall determine, in its good faith judgment, that the sum of (i) the cost to discharge all then undischarged Liquidated Sum Title Exceptions, plus (ii) all actual amounts expended by Seller on or prior to such date (but after the date of this Agreement) to discharge any Liquidated Sum Title Exceptions shall exceed the Liquidated Sum Amount, then Seller may (but shall not be obligated to) notify Purchaser thereof (the “Seller Liquidated Sum Title Exception Notice”), which notice shall describe in reasonable detail (x) the Liquidated Sum Title Exceptions that are then in existence and have not been discharged and (y) the actual amounts expended by Seller on or prior to such date (but after the date of this Agreement) to discharge any Liquidated Sum Title Exceptions, together with documentation reasonably evidencing the same.If Seller shall give a Seller Liquidated Sum Title Exception Notice to Purchaser within five (5) days of the Scheduled Closing Date, then Purchaser shall have the right, as and for its sole and exclusive remedy, to elect one of the following two alternatives: (i)Purchaser may elect to close otherwise in accordance with this Agreement, notwithstanding the existence of such Liquidated Sum Title Exceptions.If Purchaser so elects, then, subject to Purchaser’s rights with respect to any Voluntary Title Exceptions as set forth in Section 5.6 above, (1) Purchaser shall be deemed to have waived all Liquidated Sum Title Exceptions that were not discharged on or prior to the Closing and the same shall not be grounds for an objection to title, (2) Purchaser shall not have any right of action against Seller for or in connection with such undischarged Title Exceptions, at law or in equity, and (3) Purchaser shall receive a credit against the Purchase Price in an amount equal to the lesser of (x) the aggregate amount needed to discharge and remove of record such undischarged Liquidated Sum Title Exceptions and (y) the excess of the Liquidated Sum Amount over the amounts expended by Seller on or prior to the Closing Date (but after the date of this Agreement) to discharge any Liquidated Sum Title Exceptions; or (ii)Purchaser, by written notice given to Seller on or prior to the Scheduled Closing Date (as so adjourned), may elect to terminate this Agreement.If Purchaser shall fail to notify Seller of such election on or prior to the Scheduled Closing Date (as so adjourned), then Purchaser shall irrevocably be deemed to have elected to terminate this Agreement as provided in this clause (ii) of this
